TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00135-CV



   Appellants, Daniel Rittiman, Louise Rittiman, Robert Givens, and Wimberly Givens//
  Cross-Appellants, David B. Jonas, Mary B. Jonas, Troy Friesenhahn, Kay Friesenhahn,
    Fred Muenchow, John Durham, Marilyn Durham, Leroy Wilson, Dorthlin Wilson,
               Dennis Darling, Mary Darling, Diana Henze, Donald Henze,
                    Harold Price, Jacklynn Price, and Bessie T. Riedel

                                                v.

     Appellees, David B. Jonas, Mary B. Jonas, Troy Friesenhahn, Kay Friesenhahn,
    Fred Muenchow, John Durham, Marilyn Durham, Leroy Wilson, Dorthlin Wilson,
               Dennis Darling, Mary Darling, Diana Henze, Donald Henze,
                   Harold Price, Jacklynn Price, and Bessie T. Riedel//
 Cross-Appellees, Daniel Rittiman, Louise Rittiman, Robert Givens, and Wimberly Givens


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
         NO. C2005-0658A, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants/cross-appellees and appellees/cross-appellants have both stated that they

no longer wish to pursue this appellate cause by filing appellants’ Notice of Termination of Appeal

and appellees’ Unopposed Motion to Dismiss Cross-Appeal. We grant the parties’ motions and

dismiss both the appeal and the cross-appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed

Filed: April 30, 2008